Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 August 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Triplicate. Orig: Pr. Ship Peggy. Elliot.Dupl. Pr. Ship Adrianne. Fitzpatrick.
Amsterdam 1 August 1794
Sir!

Being deprived of your esteemed favors, since We had the pleasure to address you the 15th Ultimo, We have now chiefly to transmit you the Account Current of the United States with us, up to 31 Ultimo, The Balance whereon due by us Holland Currency f 1,481,-729. 3.—We transfer to their Credit in a new Account.
Mr. Jay, having wrote us, that his Powers not extending to the case upon which We asked his directions, He did not consider himself authorized to give us any advice or opinion on the subject: But at same time favoring us with his opinion as a private Citizen, that the United States ought to be prepared for every Event, whether more or less probable, We have taken ye most strong and efficacious measures, to have Your Order for Saltpetre executed: In consequence of which We hope, in a short time, to be able to forward You Bill of Lading for the parcel We purchased in Hamburgh, and to advise the final purchase in Copenhagen, of the remainder of the Quantity to compleat the One Hundred Tons you desired to be shipped on account of the United States.
We are respectfully   Sir!   Your most obedient and very humble servants

Wilhem & Jan Willink
N & J Van Staphorst & Hubbard


Five per Cent Bonds of the U.S. 98¼ a 98½ p Ct.
Alexr. Hamilton Esqr. Secretary of the Treasury of the U.S.

